Judgment, Supreme Court, New York County, entered February 20, 1975, awarding to the plaintiff wife in this divorce action alimony in the sum of $900 a month, $600 a month support for the parties’ two infant children and a counsel fee of $2,500, unanimously modified, on the facts and in the exercise of discretion, to increase the counsel fee by $1,000 to a total of $3,500, and otherwise affirmed, without costs and without disbursements. Although the divorce itself was uncontested and the trial was brief, the counsel fee awarded by the trial court did not adequately compensate for the hours of work, and its quality, that were necessary to bring about such a result. While the defendant’s earnings are high and his prospects roseate, we are persuaded to affirm the award of alimony and support by the burden of debt he is presently carrying. Concur—Kupferman, J. P., Lupiano, Capozzoli, Nunez and Lynch, JJ.